Citation Nr: 0205336	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  98-11 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or at the housebound rate.  


REPRESENTATION

Appellant represented by:	John G. Ratcliff, Attorney-at-
law


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied special monthly 
compensation based on the need for regular aid and attendance 
or at the housebound rate.  

In a decision dated January 14, 2000, the Board denied 
entitlement to special monthly compensation based on the need 
for regular aid and attendance or at the housebound rate.  
The veteran appealed the denial to the United States Court of 
Appeals for Veterans Claims (hereinafter Court).  In 
March 2001, the Secretary filed Appellee's Motion for Remand 
and to Stay Proceedings, requesting that the Court vacate and 
remand the Board's January 14, 2000, decision for 
consideration of the Veterans Claims Assistance Act of 2000 
(VCAA), which had been passed after the Board's consideration 
of the appeal.  In an Order dated March 30,  2001, the Court 
vacated and remanded the above matter pursuant to 38 U.S.C. 
§ 7252(a).


FINDINGS OF FACT

1.  The veteran is service connected for right total hip 
arthroplasty, 50 percent disabling; degenerative arthritis of 
the left shoulder, 20 percent disabling; degenerative 
arthritis of the left knee, 20 percent disabling; 
degenerative arthritis of the right knee, 20 percent 
disabling; degenerative arthritis of the cervical spine with 
root irritation, 20 percent disabling; degenerative arthritis 
of the left hip, 10 percent disabling; and tonsillectomy, 
noncompensably disabling.  The combined evaluation is 
90 percent.  

2.  The veteran has not, as a result of service connected 
disability, suffered anatomical loss or loss of use of both 
feet, or of one hand and one foot, nor is he blind in both 
eyes or permanently bedridden.

3.  The veteran does not, as a result of his service-
connected disabilities, require the daily assistance of 
another to perform the activities of daily living or to 
protect himself from the dangers of his environment.

4.  The veteran does not have a single service-connected 
disability or disabilities independently ratable at 60 
percent, separate and distinct from a 100 percent service-
connected disability and involving different anatomical 
segments or bodily systems, nor is he permanently housebound 
by reason of service-connected disability or disabilities.


CONCLUSION OF LAW

The criteria for special monthly compensation based on the 
need for regular aid and attendance or at the housebound rate 
have not met.  38 U.S.C.A. § 1114(l), (s) (West Supp. 2001); 
38 C.F.R. §§ 3.350, 3.352(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act 2000

After the Board decided this appeal in January 2000, the 
President signed the Veterans Claims Assistance Act of 2000 
(VCAA).  See Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West Supp. 2001).  Among other things, this law 
redefines the obligations of VA with respect to notice and 
the duty to assist.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001).  VA has 
promulgated regulations implementing the VCAA.  See 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The Board must consider whether there is any duty of 
assistance or notice required by the new law that has not 
already been substantially completed in this case, 
notwithstanding that such assistance may not have been 
required under the former law, and, if not, whether there is 
any prejudice to the veteran in the Board's consideration of 
this question without referring it to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

In the circumstances of this case, there is no prejudice to 
the claimant in the Board's consideration of whether there 
has been substantial compliance with the requirements of 
VCAA.  The question is whether the claimant had adequate 
notice of applicable laws and regulations, knew of the need 
to submit evidence and argument with respect to the issue, 
had notice of the results of development efforts, and whether 
he had the opportunity to address the issue at a hearing.  
Bernard, 4 Vet. App. at 394.  Also pertinent to the issue of 
whether there is any prejudice is the question of whether the 
appellant is informed of the requirements of the VCAA.  He is 
informed of its provisions through the March 2001 Court order 
and through his attorney, who has demonstrated his 
familiarity with the provisions of the VCAA and has had the 
opportunity to address any potential failure in the duty to 
assist or provide notice.

In this case, the veteran has been given notice of the laws 
and regulations pertaining to aid and attendance and 
housebound rate in the June 1998 statement of the case (SOC) 
and the Board's January 2000 decision.  

There is no issue as to substantial completeness of the 
veteran's application in this case.  38 U.S.C.A. § 5102 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(a)(3), (b)(2).  
The veteran in March 1997 filed an informal claim identifying 
the benefit sought, with pertinent identifying information 
and accompanied by the report of a January 1997 examination 
for aid and attendance.

He has been advised of the evidence that would support or 
help substantiate his claim in the rating decision and SOC, 
by which he was also notified of the evidence that had been 
received and considered.  38 U.S.C.A. § 5103 (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)(1)).  

The VCAA mandates that there is a duty to attempt to obtain 
VA treatment records if relevant to the claim and to provide 
an examination when necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(c), (d) (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)).  VA outpatient treatment 
records from January 1996 to January 1998, were associated 
with the claims folder.  The veteran underwent a VA 
examination in November 1996.  He has undergone several aid 
and attendance examinations, and the most recent reports of 
August 1997, October 1997 and May 1998, are associated with 
the claims folder.  Together these records provide an 
adequate medical record.  At this time, nothing in the record 
suggests the need for additional records or examinations.

There is no prejudice to the veteran in deciding his claim on 
the merits, because he has been told what the requirements 
are to establish aid and attendance or housebound benefits.  
He was offered the opportunity to testify at a personal 
hearing, and declined.  He has been provided ample 
opportunity to present additional evidence, and his attorney 
has submitted copies of medical evidence that was already 
associated with the claims folder and has made argument on 
his behalf.  There is no indication that additional evidence 
pertinent to the claim might be obtained.  

There is likewise no prejudice to the veteran in the Board's 
consideration, without remand to the RO, of the VCAA 
regulations.  The regulations do not provide substantive 
rights beyond those of the VCAA.  The veteran has had ample 
notice of what might be required or helpful to his case.  
Remand for the RO to address the requirements of the Act or 
the regulations in the first instance would serve no 
practical purpose.  VA has substantially discharged its duty 
under the VCAA, and the Board may reach the merits of this 
appeal.


II.  Aid and Attendance or Housebound Rate

The veteran contends that he should receive special monthly 
compensation due to the need for aid and attendance or at the 
housebound rate.  In his substantive appeal, he and his 
representative stated that his service-connected hip, back, 
ankle, knee, and shoulder degenerative joint disease prevent 
him from accomplishing any of the activities of daily living 
without assistance and without the aid of a full-time 
caregiver.  He alleged that whenever he tries to walk without 
assistance, his knees give way without notice and that he 
regularly needs help in dressing, bathing, and moving from a 
chair to his wheelchair.  

Under pertinent criteria, the law provides that special 
monthly compensation is payable if the veteran, as the result 
of service-connected disability, has suffered the anatomical 
loss or loss of use of both feet, or of one hand and one 
foot, or is blind in both eyes, with 5/200 visual acuity or 
less, or is permanently bedridden or so helpless as to be in 
need of regular aid and attendance.  See 38 U.S.C.A. 
§ 1114(l) (West Supp. 2001); 38 C.F.R. § 3.350 (2001) 
(emphasis supplied).  The criteria for determining that a 
veteran is so helpless as to be in need of regular aid and 
attendance are contained in 38 C.F.R. § 3.352(a) (2001).  

This regulation provides that the following criteria be 
considered in determining the need for regular aid and 
attendance:  inability of the claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid; inability of the 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect him from hazards or dangers incident to his daily 
environment.  "Bedridden" will be a proper basis for the 
determination, if the veteran's disability actually requires 
that he remain in bed.  The fact that he may have voluntarily 
taken to bed or that a physician has prescribed rest in bed 
for the greater or lesser part of the day will not suffice.  
It is necessary that the evidence establish that the veteran 
is so helpless as to need regular aid and attendance, not 
that there be a constant need.  Determinations that the 
veteran is so helpless as to be in need of regular aid and 
attendance must be based on the actual requirement of 
personal assistance from others.  38 C.F.R. § 3.352(a) 
(2001).

It is noted that, historically, the veteran was afforded a 
special orthopedic examination in June 1994 to determine the 
nature and severity of all his service-connected orthopedic 
disabilities and an examination of his housebound status or 
permanent need for regular aid and attendance.  At the time 
of this examination, the veteran complained of neck pain, 
radiating down into both hands; left shoulder pain with 
increase in pain when attempting to reach or work overhead; 
chronic pain in both hips aggravated by prolonged standing or 
walking; and pain in both knees aggravated by activities such 
as standing, walking, squatting, stooping, or going up and 
down stairs.  As to being disabled, he stated that he was 
able to shower by himself but needed assistance in taking a 
tub bath.  He reported that he was able to drive his truck 
almost anywhere he needed to go.  Physical examination 
included range of motion tests of the joints, which the 
veteran could complete, although with limitations of motion 
and complaints of pain.  

The veteran underwent VA examination in November 1996.  He 
made complaints of excruciating pain in his shoulders and the 
inability to walk with two Canadian crutches.  Objective 
findings showed he walked very slowly with Canadian crutches 
and appeared to be in a great deal of pain.  The diagnoses 
were degenerative joint disease (DJD) of both hips and both 
shoulders.  

A December 1996 VA hospitalization report disclosed that the 
veteran had a history of stroke in 1993, which had been 
frontal with right-sided weakness and deep vein thrombosis.  
He had been admitted on this occasion because of a second 
stroke, a left middle cerebral artery infarct.  Physical 
examination revealed right upper extremity dense hemiplegia 
with right lower extremity paresis at 4/5 throughout.  
Sensory examination disclosed decreased sensation to 
pinprick, greater in the left than in the right.  He was 
treated with medication and discharged to a nursing home.  

A December 1996 VA occupational therapy report indicated that 
the veteran required maximum assistance of two people for 
bed/chair transfer and maximum assistance of one person for 
bedside/commode transfer.  He also required standby 
assistance for bed mobility and feeding.  He was found to be 
unable to perform fully other activities of daily living.  

In January 1997, an aid and attendance examination was 
conducted by a physician associated with the Healthsouth 
Lakeshore Rehabilitation Hospital.  This physician noted that 
the veteran could ambulate 225 feet with a straight cane and 
that his right knee occasionally buckled.  He was not 
bedridden, but did require assistance in dressing, bathing, 
eating, attending to the needs of nature, and walking in and 
out of his home.  This physician found that the veteran's 
joint limits were attributable to muscle weakness due to 
right hemiplegia secondary to cerebrovascular disorder.  

An undated VA examination for housebound status or permanent 
need for regular aid and attendance receved in August 1997 
stated that the veteran had had strokes in December 1996 and 
in 1993 and now required a full-time sitter.  He needed 
assistance with dressing, shaving, and bathing.  Although he 
was able to feed himself with his left hand with assistance, 
his right arm was paralyzed.  His lower extremities were 
noted to be very weak with some paralysis.  Before his two 
strokes, he had had arthritis, causing limited flexion of the 
knees and thighs.  Presently, he was found to require round-
the-clock care and could not be left alone, although he was 
able to assist with feeding, bathing, and using the bathroom.  
He could walk across a room using a walker, but could not 
leave his home except by ambulance.  Diagnoses were status 
post cerebral artery infarct in 1996; status post stroke in 
1993; history of deep venous thrombosis; hypertension; and 
diabetes.  

A VA examination for housebound status or permanent need for 
regular aid and attendance in October 1997 stated that the 
veteran required 24 hour supervision and attendance.  His 
nutrition was described as good, but he was noted to need 
assistance with all activities of daily living.  A lower 
extremity was paralyzed, and he was wheelchair bound.  The 
examiner stated that the veteran had degenerative arthritis, 
limited flexation of the thigh and knees and a hip 
prosthesis.  He stated that all of these disabilities were 
service-connected.  The examiner stated that the veteran 
required a full-time sitter/caretaker.  It was also noted 
that the veteran was unable to walk without the assistance of 
another person and that he was only able to leave home by 
ambulance.  The diagnoses were hip prosthesis, degenerative 
arthritis, limited flexation of knee, and limited flexation 
of thigh.  

In November 1997, the veteran was hospitalized at a VA 
hospital for atrial fibrillation, which had been found on EKG 
during primary care checkup.  He had had no prior history of 
atrial fibrillation.  The condition was considered to be of 
new onset, of unknown etiology, and to have existed for an 
unknown length of time.  

A VA aid and attendance examination in May 1998 indicated 
that the veteran was not bedridden, although he was reported 
to be spending as many as 12 hours in bed during the daytime.  
He was unable to dress, bathe, eat, go to the bathroom, or 
walk in and out of his home unassisted.  Improvement was not 
anticipated.  This physician noted that the veteran was 
unable to ambulate and that he had right hemiplegia 
preventing him from using his right upper extremity.  He had 
had a left middle cerebral artery infarct in 1996 with 
residual right hemiparesis, in addition to many other 
disorders, including diabetes mellitus, hypertension, history 
of deep venous thrombosis, glaucoma, osteoarthritis, history 
of congestive heart failure, paroxysmal atrial fibrillation, 
and chronic anti coagulation.  

Considering the claim for aid and attendance, the evidence is 
clear that in June 1994, before his second stroke, the 
veteran had not lost the use of both feet or of one hand and 
one foot, was not blind in both eyes with visual acuity of 
5/200 or less, and was not permanently bedridden or so 
helpless as to be in need of regular aid and attendance.  On 
the contrary, he was able to stand, walk, squat, stoop, go up 
and down stairs, and drive a vehicle.  The only limitation as 
to his activities of daily living was noted as inability to 
manage a tub bath independently.  

The above competent medical evidence shows that the veteran 
does, in fact, require the aid and attendance of another 
individual to perform many of the activities of daily living.  
The question is whether such assistance is required solely 
because of his service connected degenerative joint disease 
(arthritis).  On that issue, the competent medical evidence 
is overwhelmingly against the claim.  The evidence shows 
that, before his second stroke in December 1996, he had been 
able to accomplish all of the activities of daily living 
listed under 38 C.F.R. § 3.352(a).  As a result of the 1996 
left middle cerebral artery infarct, however, he had residual 
right-sided muscle weakness and residual right hemiparesis, 
which are not service connected.  Moreover, other disabling 
conditions, including diabetes mellitus, hypertension, deep 
venous thrombosis, glaucoma, and paroxysmal atrial 
fibrillation are of relatively recent origin and have not 
been service connected.  Accordingly, none of these 
disabilities, other than the degenerative joint disease, may 
be considered in assessing his entitlement to special monthly 
compensation.  Since his hemiparesis, the disorder which has 
resulted in his inability to perform the activities of daily 
living, is not service connected or related to a service-
connected disability, he does not meet the requirements for 
entitlement to the regular aid and attendance of another 
person due to service-connected disabilities.  38 U.S.C.A. 
§ 1114(l) (West Supp. 2001); 38 C.F.R. § 3.350, 3.352(a) 
(2001).  

The veteran's attorney has indicated in an April 2002 
statement in support of the veteran's claim, that the 
veteran's October 1997 aid and attendance examination report 
had not been considered and that it is favorable to the 
instant claim.  This report is weighed with the other medical 
evidence in this claim, and it does not change the outcome.  
Although that examiner indicated that the veteran's 
orthopedic service-connected disabilities affected his 
ability to perform self care or travel beyond the premises of 
his home, it did not address the veteran's paralysis or 
right-sided hemiplegia.  It did not indicate how these 
service-connected disabilities restricted the veteran's upper 
extremities and his ability to self-feed, button his clothes, 
shave and attend to the needs of nature.  The examiner 
related that the veteran was paralyzed in his lower 
extremity, which is not attributed to service-connected 
arthritis, and wheelchair bound, but his upper extremity 
problems were not addressed at all as they relate to his 
service-connected disabilities.  Moreover, the examiner who 
performed the October 1997 aid and attendance examination is 
the same examiner who performed the August 1997 and May 1998 
aid and attendance examinations, both which indicated that 
the veteran's disabilities that affected his ability to 
ambulate and use his right upper extremity were a result of 
stroke and other unrelated non-service-connected 
disabilities.  Although the veteran's service-connected 
arthritis is severe, it does not alone cause the veteran to 
require the aid and attendance of another person.  Therefore, 
the criteria for awarding additional compensation for aid and 
attendance of another person are not met.  

As to the claim for special monthly compensation at the 
housebound rate, the veteran does not meet the criteria of 
having a single service-connected disability rated as 100 
percent together with separate service-connected disability 
or disabilities independently ratable at 60 percent.  
Although there is little question that he is permanently 
housebound, it is not by reason of service-connected 
disability or disabilities.  38 U.S.C.A. § 1114(s) (West 
Supp. 2001); 38 C.F.R. § 3.350 (2001).  Again, the veteran's 
stroke and other nonservice-connected disabilities affect the 
veteran's housebound status.  Specifically, the veteran's 
January 1997 aid and attendance examiner indicated that the 
veteran's joint limits were due to muscle weakness due to 
right hemiplegia, secondary to cerebrovascular disorder.  
Accordingly, he does not meet the requirements for 
entitlement to special monthly compensation at the housebound 
rate.  

Based on the above, the preponderance of the evidence is 
against the veteran's claim for entitlement to special 
monthly compensation based on the need for aid and attendance 
or at the housebound rate.  



ORDER

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or at the housebound rate is 
denied.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

